DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 25, 2019 and November 15, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Group II, claim 20 in the reply filed on December 30, 2021 is acknowledged. 
Newly submitted claims 28-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The claims are drawn to a method of performing a walkthrough conducted by an interested party carrying a device.
	Since Applicant elected Group II, drawn to a method of preparing a system for a walkthrough utilizing a structure representative device and claims 28-31 are drawn to subject matter indistinct from non-elected Group I, claims 28-31 are withdrawn from consideration pursuant to 37 CFR 1.142(b).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claim 20 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 20 of copending Application No. 16/908730 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites:
“receiving SR input data entered into the SR device, the SR input data: (i) identifying a plurality of SR-marked locations associated with the structure, (ii) creating a plurality of SR-created messages, and (iii) specifying which of the plurality of SR-created messages is desirably linked to which of the plurality of SR-marked locations”
and 
	“wherein receiving comprises: generating a prompt on the SR device instructing the SR to carry the SR device to a location desirably marked for linkage to an SR-created message; when determining that the SR has carried the SR device to the location desirably marked for linkage to an SR-created message, recording location-specific data captured by the SR device and identifying the location; and repeating the steps of generating and recording to identify the plurality of SR-marked locations for linkage to the plurality of SR-created messages.”
	It is unclear how the step of “receiving” which includes entering input data into the SR device also includes steps of “generating” and “determining” since no other association between these steps has been established.  Is SR input data entered before, in between or during the “generating” and “determining” steps?  The metes and bounds of the claim cannot be ascertained.
	Claims 21-23 are rejected by virtue of their respective dependency on claim 20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 24-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jay U.S. Patent Application Publication No. 2015/0133168.
Regarding claim 24, Jay discloses a method performed utilizing a structure representative (SR) device (25) in communication with a server end (30) over a network, the method comprising: receiving, at the SR device, input data comprising SR-created messages corresponding to SR- marked locations within or outside of a structure made available for walkthroughs and offered for sale or rental (paragraph [0029]; “the real estate listing agent accesses the application software 15 on the computer 25 and inputs the information relevant to the location of each location identifying device 50. The information may be in the form of text, photos, video and/or audio. The content of the information will be determined by the listing agent. The application software 15 will prompt the person entering the data to define the unique identifier for each location identifying device 50 so that the information is stored within the system software 40 by location.”); and transmitting the input data from the SR device, over the network, and to the server end Each location identifying device 50 has a unique identifier that allows the real estate listing agent to correlate the information inputted into the computer 25 to the specific location identifying device 50 so that the information can be stored in the computer server 30 with its designated location information and the system operating software 40 can then extract the information specific to a location when it receives information that the smartphone 20 is within the desired range of the location identifying device 50 in that location ”).
Regarding claim 25, Jay discloses a method further comprising capturing location-specific data utilizing the SR device for each of the SR-marked locations; and transmitting the location-specific data from the SR device, over the network, and to the server end (paragraph [0028]).
Regarding claim 26, Jay discloses a method wherein the location-specific data comprises global positioning system (GPS) coordinates captured by the SR device for each of the SR-marked locations (paragraph [0027]).
Regarding claim 27, Jay discloses a method wherein the location-specific data comprises at least one of: received signal strength indicator (RSSI) data captured by the SR device and indicative of wireless node signal strengths measured at each of the SR-marked locations (paragraph [0027]; see iBeacon); and round trip time (RTT) data captured by the SR device and indicative of wireless node response times measured at each of the SR-marked locations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Curtis U.S. Patent No. 9,792,542 is cited as of interest for disclosure of a method utilizing a structure representative device availed for a walkthrough similar to Applicant’s claimed invention.  See column 7, line 53 through column 8, line 29.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        January 26, 2022